                          UNITED STATES DISTRICT COURT
                                       for the
                              Southern District of Illinois


 UNITED STATES OF AMERICA,

                 Plaintiff,

                    vs.                       Case Number: 06 CR 40019-002 JPG

 JERRY D. HILTIBIDAL,

                 Defendant.


                                        ORDER

      THIS MATTER is before the Court on defendant Jerry D. Hiltibidal’s Motion

for Early Termination of Supervised Release (Doc. 1202) and the Court having been

fully advised in the premises finds that the Motion is hereby granted and that

defendant Hiltibidal’s term of supervised release should be terminated as of the date

of this Order.

      IT IS SO ORDERED.

      Dated: June 11, 2019

                                               s/J. Phil Gilbert_______________
                                               J. PHIL GILBERT
                                               U.S. DISTRICT JUDGE
